DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 6/29/2021.
Response to Arguments
Applicant's arguments filed 6/29/2021 have been fully considered but they are not persuasive.
With regard to the arguments on pages 6-7,
Applicant argues that Ausserlechner (US 2015/0022192) does not disclose that each of the first and second magnetic field sensors has a magnetic field probe to detect a magnetic flux density, where the sensors detect a same plurality of components.  The Examiner respectfully disagrees.  Applicant states that the cited magnetic field sensors 100-1 and 100-2 have sensors in different orientations and that these sensors are sensitive to components 120-1 and 120-2 that are different from each other.  However, the Ausserlechner respectfully does not disclose that sensors 100-1 and 100-2 detect different components of the magnetic field such that they would not disclose the claim features.  Figure 1 of Ausserlechner shows one magnetic field sensor (100), and where this sensor includes magnetic field probes (110-1), (110-2).  The sensors in Figure 3 therefore each comprise exactly what is shown in Figure 1, and thus 100-1 includes what is shown in Figure 1, and 100-2 includes what is shown in Figure 1.  While there are probes within each sensor, the claim requires that the magnetic field probe of each of the first and second magnetic field sensor detects a same plurality of components of the magnetic field.  Both sensors will include probes (110-1), and thus both will detect the same components because both 
With regard to the arguments on pages 8-10,
Applicant argues that Ausserlechner does not disclose an ASIC including an evaluation unit adapted to evaluate an output signal of the magnetic field probe, the magnetic field probe is arranged on the ASIC.  The Examiner respectfully disagrees. Claim 16 is directed towards “A magnetic field sensor” and that such a sensor comprises a probe and an ASIC, with the probe on the ASIC.  Paragraph [0137] discloses that the control circuit (240) may be comprised in the magnetic field sensor (100).  Paragraph [0116] also discloses that the probe is, for example, element (180-1) and that element (130) is a die.  Figure 1 further shows other processing circuitry by way of the box shown in the lower left corner which outputs signal SS.  Ausserlechner is therefore disclosing that the probes of the sensor are located on a die that includes evaluation circuitry.  While the entire device is a sensor, the semiconductor die (130) is reasonable a part of any element in the sensor, including any evaluation unit.  As such, it is reasonable for the die (130) and evaluation circuitry, including control circuit (240), to collectively be considered the ASIC.  
Applicant then argues that Ausserlechner does not disclose two output terminals, specifically an output terminal and a complementary output terminal.  The Examiner respectfully disagrees.  As explained in paragraph [0139], the master sensor (100) controls the other sensors (100).  Each sensor can have a control circuit as this circuit (240) is a part of each sensor (see paragraph [0137]).  As such, Ausserlechner discloses the claim feature for two reasons.  Since the 
With regard to pages 11-14,
Applicant argues that the Examiner is mixing the disclosures of the embodiments of Figures 4 and 5 together even though Figure 4 shows an angle sensor module and Figure 5 shows a housing lid, and where Figure 5 uses different reference numbers.  The Examiner respectfully disagrees and notes that Figure is directed towards a housing lid (11) with an angle sensor (210) (Paragraph [0037]).  The embodiment of Figures 3 and 4 is directed towards an angle sensor for a housing lid (see Paragraph [0026]).  Paragraph [0041] expressly states “Moreover, it should be recognized that structures and/or elements and/or method steps shown and/or described in connection with any disclosed form or embodiment of the invention may be incorporated in any other disclosed or described or suggested form or embodiment as a general matter of design choice.” Lastly, it is clear that the intent of the embodiment of Figure 5 is to use any disclosed angle sensor, as for example shown in paragraph [0032] which explains that the angle sensor of Figure 1 is an angle sensor (10) for a housing lid such as that shown in Figure 5.  As such, the Examiner respectfully disagrees as the angle sensor of Figures 3 and 4 is reasonably disclosed to be used by and part of embodiment of Figure 5. As seen in Figure 5, the angle sensor is 
Applicant then argues the angle sensor structure of Figure 6, but the Examiner respectfully notes that the angle sensor that is being relied upon is from Figure 4, which is permitted as explained above.  Figure 4 does disclose two sensors, and a bi-directional connection only requires that the connection be reasonably capable of bi-directional communication.  Any wire or lead can reasonably be stated to be a bi-directional connection because a signal can be sent in either direction along the connection.  Applicant does not positively recite any form of actual bi-directional communication, or provide a more specific .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 13, 16, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ausserlechner (US 2015/0022192).
As to Claims 1 and 13,
Ausserlechner discloses A displacement sensor, comprising: a magnetic field source (220) generating a magnetic field (Paragraph [0145]); and a magnetic field sensor arrangement  (100) adapted to contactlessly detect a relative position of the magnetic field source with respect to the magnetic field sensor arrangement (Figures 3,16-20), (Paragraphs [0147],[0148]), the magnetic field source movable relative to the magnetic field sensor arrangement (Figure 3),(Paragraph [0145] / note the magnet is rotatably mounted) , the magnetic field sensor arrangement includes a first magnetic field sensor (100-1) adapted to generate a first position signal and a second magnetic field sensor (100-2) adapted to generate a second position signal (Paragraphs [0147],[0148]), each of the first magnetic field sensor and the second magnetic field 
As to Claim 2,
Ausserlechner discloses the first magnetic field sensor is configured as a master and the second magnetic field sensor is configured as a slave (Paragraph [0139]).
As to Claim 3,
Ausserlechner discloses the magnetic field sensor arrangement includes a plurality of second magnetic field sensors arranged in series along a displacement path of the magnetic field source (Figure 17 / note the sensors are serially arranged around the magnet along the same rotational path the magnet will rotate)..
As to Claim 4,
Ausserlechner discloses the first magnetic field sensor is configured as a master and the second magnetic field sensor is identical to the first magnetic field sensor (Paragraph [0116] / note that the sensors include the same components), (Figure 1).
As to Claim 5,
Ausserlechner discloses the magnetic field source has a permanent magnet (Paragraph [0145]).
As to Claim 6,
Ausserlechner discloses the magnetic field probe of the first magnetic field sensor and the magnetic field probe of the second magnetic field sensor has a two-dimensional Hall-effect sensor, a three-dimensional Hall-effect sensor, or a magnetoresistive sensor (Paragraph [0116])
As to Claim 7,

As to Claim 8,
Ausserlechner discloses the second magnetic field sensor is adapted to output a complementary output signal that is redundant to the output signal of the output driver unit (Paragraph [0137] / Ausserlechner discloses this feature because each sensor is adapted to include a control circuit that is capable of providing the same computed angle signal as each other, and thus the second sensor is capable of also determining an angle signal which would be a complementary output signal).
As to Claim 9,
Ausserlechner discloses the first magnetic field sensor and the second magnetic field sensor are connected to each other by a leadframe (300) (Paragraph [0215]), (Figure 20 / note the leadframe connects each sensor to carrier plate 280 and thus to each other).
As to Claim 10,
Ausserlechner discloses the magnetic field sensor arrangement has a housing enclosing the first magnetic field sensor and the second magnetic field sensor (Paragraph [0006] / note both gradiometers can be accommodated in a sensor package).
As to Claim 16,
Ausserlechner discloses A magnetic field sensor for a displacement sensor, comprising: a magnetic field probe (180-1) adapted to detect a magnetic flux density of a magnetic field; an application specific integrated circuit (ASIC) including an evaluation unit adapted to evaluate an output signal of the magnetic field probe (Paragraphs [0116],[0136],[0137] / note each sensor is 
As to Claim 17,
Ausserlechner discloses the magnetic field probe has a two-dimensional Hall-effect sensor, a three-dimensional Hall-effect sensor, or a magnetoresistive sensor (Paragraph [0116]).
As to Claim 18,
Ausserlechner discloses the output signal is a pulse width modulated, analogue, or binary coded signal which is generated in response to the magnetic flux density of the magnetic field (Paragraph [0143] / note the use of analog voltages to obtain the outputted angle signal).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (Schneider) (US 2010/0109654) in view of Schillinger et al. (Schillinger) (US 2012/0206888).

Schneider discloses a method for producing a magnetic field sensor arrangement (126) for a displacement sensor (210) adapted to contactlessly detect a relative position of a magnetic field source generating a magnetic field with respect to the magnetic field sensor arrangement (Paragraph [0037]), comprising: producing a leadframe (42), (Paragraphs [0036]); injection molding a plastic around the leadframe to form a carrier (Paragraphs [0007], [0020]); assembling a first magnetic field sensor (one (126)) and a second magnetic field sensor (another of (126)) with the carrier after forming the carrier (Figure 5), (Paragraph [0037]), the leadframe produces a terminal (any of the leads or connections 44, 45,47) to the outside and a bi-direction connection between the first magnetic field sensor and the second magnetic field sensor (Figure 5 / note any of the terminals can be used as a connection between the sensors and note the 128 and 112 can be considered part of the leadframe as they are connected together); and enclosing the magnetic field sensor arrangement in a housing (Figures 1-5), (Paragraph [0003] / note the sensors which are in the lid are then placed into the housing of the shaft when the lid is placed onto the housing).
Schneider does not disclose enclosing the magnetic field sensor arrangement in a housing by forming a hermetic seal between a cover cap and the carrier.
Schillinger discloses enclosing the magnetic field sensor arrangement in a housing by forming a hermetic seal between a cover cap and the carrier (Paragraph [0042]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Schneider to include enclosing the magnetic field sensor arrangement in a housing by forming a hermetic seal between a cover cap and the carrier as taught by Schillinger 
(Note that reciting a bi-direction connection only requires a connection that could be used for bi-directional communication and thus reasonably is a point of connection that allows for such connection.  Any of the terminals of Schneider can be used for this purpose.)
As to Claim 12,
Schneider discloses the first magnetic field sensor and the second magnetic field sensor are each formed by a sensor element in the housing (Paragraph [0036]).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ausserlechner (US 2015/0022192)  in view of Kossira et al. (Kossira) (US 2014/0297911).
As to Claim 14,
Ausserlechner does not disclose a communication according to an SPI, PC or SENT protocol is performed via the data bus.
Kossira discloses a communication according to an SPI, PC or SENT protocol is performed via the data bus. (Paragraph [0031]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Ausserlechner to include a communication according to an SPI, PC or SENT protocol is performed via the data bus as taught by Kossira in order to advantageously allow the sensors to communicate and to allow a master sensor the ability to decide whether or not another sensor’s output is needed and therefore reduce the overall amount of processing needed, and to allow for redundant magnetic sensor but where the processing is minimized by a master sensor that decides whether or not to use the data from any redundant sensor.
As to Claim 15,
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858